DETAILED ACTION
Claims 1 – 15 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20090301382).

Regarding claim 1, Patel teaches a multi-step time-temperature indicator (TTI) (abstract; see fig. 3; see also figs. 33-34, 15 and 19-22; [0432-435]; see also [0005]) comprising a multi-layer system (see at least figs. 3, 15 and 19-22) having a metal layer (indicator layer 30 of section 2; fig. 3; [0515]; see abstract teaching that the indicator layer is metal/aluminum) on a substrate (substrate 40 of section 2; fig. 3; [0515] “(2) an indicator tape 2 having substrate 40 having thereon an indicator layer 30”), an etchant layer (1; see fig. 3; [0515]) comprising an etchant (layer 20 with 100 and 1000; [0515]; see fig. 3) that etches the metal layer when in contact therewith (abstract; [0459]), and a barrier layer (at least 60 and 69; [0515]; see also figs. 9-10; [0534]) sandwiched between the etchant and the metal layer (see fig. 3 showing such sandwiched location), wherein said barrier layer defines two or more segments (at least 60 and 69; [0515]) within said multi-step TTI (see fig. 3), each segment being distinguished from one another by any one or combination of thickness, composition and absence of barrier material (60 is a permeable layer which allows for at least varying the etching change time while 69 is an etch mask layer which allows for selective etching; [0515]; as such the layers 60 and 69 differ by at least absence of barrier material since the mask layer 69 will have openings – see at least [0557]; further, 69 is “highly impermeable” [0557] as opposed to the permeable layer 60; [0515]).
Patel does not teach the above claimed limitations within the same embodiment (see citations above to figs. 3, 9-10, 15, 19-22, 33 and 34).
However, Patel teaches embodiments which contain the concept of TTI system (abstract and [0002]). While the disclosure of Patel is large, the embodiments are well related to TTI construction/functionality and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. This is because one of ordinary skill in the art would have expected the TTIs which have multiple layers each with specific and known effects of Patel to have such structure and functionality including the specific sections and figures cited above because the desired outcome is a TTI which provides time and/or temperature information to an end user in an accurate manner (see abstract of Patel; see also [0515] of Patel teaching regarding the high degree of optional design indicated layers which may be added/arranged according to the utility taught in Patel such that “There could also be many additional layers as desired. These layers can have any color, shape, thickness, size and nature as desired. The position of these and other optional layers relative to one another can often be changed and can often be interchanged. Most of these layers could be whole, partial or discontinuous.”).
Further, while the citations above are to the specific portions of the prior art (Patel) that Examiner felt were most pertinent, the document is large (1227 paragraphs; 44 figures) and the entire disclosure of the Patel (US 20090301382) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 2, Patel teaches that at least one of said segments is absent of a barrier material (the mask layer 69 will have openings – see at least [0557]).

Regarding claim 3, Patel teaches two or more segments of a barrier material (at least 60 and 69; see fig. 3; [0515]), wherein at least one segment of the barrier material differs from one other by its thicknesses ([0493] teaches that the thickness of the permeable layer may be varied and adjusted; see also [0515] teaching that the thickness of the layers may be as desired; [0534] and [0539] teach that the thickness of the permeable layer is a known variable parameter; see also [0801], [0830], [1071] and [1156-1158]; the mask layer is highly impermeable [0557] and as such does not benefit from thickness changes).

Regarding claim 4, Patel teaches two or more segments of a barrier material (at least 60 and 69; see fig. 3; [0515]), wherein each of said segments of the barrier material comprise any one or combination of different barrier material composition and concentration (the permeable layer -60- may be at least “polyepichlorohydrin” [1155] and the mask layer -69- may be at least “a clear polymeric material” [0557]; further, since the layers are permeable and impermeable respectively the material composition is necessarily different).

Regarding claim 6, Patel teaches having a different lifespan determined by said two or more segments at a selected temperature (at least [0493] teaches that the thickness of the permeable layer may be varied and adjusted such that the time required for change of the indicator layer is varied – i.e. the thickness and composition of the barrier layer determines lifespan of the TTI – see also [0534] “The length of induction period will depend on many parameters, including the nature, permeability and thickness of the permeable layer.”; and [0539] “The time required for the transparency change in all of the above devices can be varied by varying the thickness, nature of the permeable layer and/or other variables listed herein.”; see also [0801], [0830], [1071] and [1156-1158]).

Regarding claim 7, Patel teaches having a different temperature sensitivity determined by said two or more segments ([0612] teaching regarding different temperature sensitivity segment on one device such as at least freeze/time-temperature and thaw/time-temperature).

Regarding claim 8, Patel teaches that said two or more segments are selected such to provide a staircase time-temperature behavior (at least the steps of a “step wedge”; see fig. 10 in view of [0537] teaching segments of steps rather than continuous wedge; see also [0515] teaching that “It is also possible to have more than one of the same layer in a device” in this instance two or more layers of the permeable layer(s) 60 will be the same as this stepwise wedge; see fig. 9 and [0422]/[0534] showing and teaching more than one permeable layer).

Regarding claim 9, Patel teaches two or more segments of a barrier material (at least the steps of a “step wedge”; see fig. 10 in view of [0537] teaching segments of steps rather than continuous wedge), wherein said two or more segments provide a step-wise disappearance of one segment after another ([0537] “The step wedge will provide a sequential, stepwise appearance of the number or any message.”; see [0536] teaching the appearance of the message/signal is based on the disappearance of each portion).

Regarding claim 10, Patel teaches a combination of segments (at least 60 and 69; see fig. 3; [0515]) of different thicknesses ([0493] teaches that the thickness of the permeable layer may be varied and adjusted; see also [0515] teaching that the thickness of the layers may be as desired; [0534] and [0539] teach that the thickness of the permeable layer is a known variable parameter; see also [0801], [0830], [1071] and [1156-1158]; the mask layer is highly impermeable [0557] and as such does not benefit from thickness changes) and sub-layers of different composition (the permeable layer -60- may be at least “polyepichlorohydrin” [1155] and the mask layer -69- may be at least “a clear polymeric material” [0557]; further, since the layers are permeable and impermeable respectively the material composition is necessarily different).

Regarding claim 11, Patel teaches two or more segments of a barrier material (at least 60 and 69; see fig. 3; [0515]), wherein said two or more segments are of different thicknesses and/or different composition (the permeable layer -60- may be at least “polyepichlorohydrin” [1155] and the mask layer -69- may be at least “a clear polymeric material” [0557]; further, since the layers are permeable and impermeable respectively the material composition is necessarily different) to thereby permit visualization of a time-temperature count using a plurality of TTI segments ([0515] teaches that both the permeable layer and mask layer may be used together to permit visualizing a time/temp count – see fig. 33; fig. 15 and [0557]).

Regarding claim 12, Patel teaches [the TTI is] configured to provide a presentation, at a selected temperature of any one or both of passed time and remaining time (see fig. 34 showing such a presentation; [0601]; [0852] and [1149]).

Regarding claim 13, Patel teaches that at least one of said two or more segments provide an optical or visual indication (see at least fig. 34 showing such an optical or visual indication; [0601]; [0852] and [1149]).

Regarding claim 14, Patel teaches that said visual indication is a disappearing signal (see at least fig. 34 showing such an optical or visual indication -the overcolor- is a disappearing signal; [0601]; [0852] and [1149]; see also fig. 36 showing an underlying signal -the badge photo- disappearing; [0539]; [0603]; [1162]; see also fig. 11; [0539]).

Regarding claim 15, Patel teaches a colored film layer and/or colored barrier segment (abstract; see at least [1132]; see also [0099] and [0105]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claim 1 above and further in view of Haarer et al. (US 20100296545, hereinafter Haarer).

Regarding claim 5, Patel teaches two or more segments of a barrier material (at least 60 and 69; see fig. 3; [0515]).
Patel lacks direct and specific teaching that each of said segments of the barrier material comprise a different concentration of monomer composition and/or proportions of the said monomers in the composition.
However, Haarer teaches regarding time-temperature indicators (abstract) having monomer containing material compositions such that the monomer compositions (see [0020] and [0015]) provide desired results (see [0035]; [0058]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the polymeric and other material layers of Patel with the specific knowledge of using the monomeric composition knowledge for polymers and co-polymers having specific usage in TTIs of Haarer. This is because such material compositions allow for producing the desired properties for a specific TTI layer based on design requirements. This is important in order to provide and more robust and accurate device to an end user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855